DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s disclosure of prior art including Fig 1 and related written description. 
“Figure 1, already described, is a view in cross-section of a system for snap-fastening of the protective cover onto an assembly screw of the rotary electrical machine according to the prior art.“

    PNG
    media_image1.png
    411
    391
    media_image1.png
    Greyscale
 
“A cover is fitted around the electronic control module in order to protect the module against dirt and sprays of liquid during use of the vehicle, as well as against any impacts.  As can be seen in figure 1, the cover 1 can be secured by means of a screw 2 provided with a double thread. One threaded part 3 makes it possible to screw the electronic control module10 on the rear bearing, and the other threaded part 4 makes it possible to secure the cover 1 by snap-fastening of tongues 5 of the cover 1 onto the threads of the part 4.  However, this type of securing is not robust in the long run. In fact, during vibration tests, or on the vehicle after a certain number of kilometres of travel, it is observed that there is wear15 of the plastic in contact with the threads, which file the tongues because of vibrations of the thermal engine. This can give rise to detachment of the protective cover 1 from its securing units.  In addition, it is generally not possible to reuse a cover 1 which has been dismantled during20 finishing on the assembly line, since dismantling it gives rise to breakage of the tongues 5.“

Accordingly, the disclosed prior art teaches limitations for a “rotary electrical machine for a motor vehicle, the machine comprising: a casing, an electronic assembly fitted on the casing a protective cover positioned around the electronic assembly” – “a system for snap-fastening of the protective cover onto an assembly screw of the rotary electrical machine according to the prior art”, “and a screw which extends along an axis” – 2, “and permits the securing of the cover” – 1, “on the casing and/or the electronic assembly” – as described, “wherein the protective cover comprises at least one opening forming a fixing area” – as shown, “in which there extends at least one tongue delimiting a central opening for the passage of the screw” – 5, “and wherein the screw comprises a screw head” – including the hexagonal head and/or associated flange, “and a retention groove” – the relatively recessed area defined between the undersurface of the head and the shank of the screw where tongues 5 are shown to be engaged, “such that the tongues are accommodated in the said groove” – as shown. 
As regards claim 2, reference teaches further limitation of “the tongue is supported against a shoulder of the screw head” – the tongue 5 is shown adjacent the hexagonal portion of the head which inherently defines a shoulder as shown, “delimiting an axial end of the retention groove” – as shown. 
As regards claim 3, reference teaches further limitation of “the shoulder extends projecting substantially radially relative to the axis of the screw” – as shown.  
As regards claim 4, reference teaches further limitation of “wherein the tongue is flexible” – one of ordinary skill in the art would recognize to be inherent quality of the tongues in view of the geometry and description of ‘snap-fitting’ of the tongues.
As regards claim 5, reference teaches further limitation of “wherein the screw head has an outer radial surface which is inclined relative to the axis” – the undersurface of the hexagonal portion of the head is inclined at approximately 90 degrees relative to the screw axis as shown, “and wherein the tongue has an inner radial 2surface, delimiting the central opening, which is inclined relative to the axis” – shown to be inclined relative to the axis of the screw approximately 30 degrees, “in a manner complementary to the inclination of the said outer surface of the screw head” – the angle complements the shoulder of the head which defines the groove insofar as they fit together.  Limitation of ‘complementary’ is broad since it does not define a particular geometry that might be relied upon to patentably distinguish from the well known geometry of the prior art.
As regards claim 11, reference teaches further limitation of “wherein the tongue is obtained from an end of a wall extending from the opening in the fixing area, such as to delimit a well for receipt of the screw head” – the prior art arrangement including tongues and inclined opening they define, i.e., ‘well’ anticipate limitation wherein the head’s engagement thereto anticipates broad limitation for ‘receipt of the screw head’ which is broad since it does not define a particular geometry that might be relied upon to patentably distinguish from the well known geometry of the prior art.

Claim(s) 1-5, 7, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2 020 734 to Valeo Equipements Electrique Moteur
EP ‘734 teaches limitations for a “rotary electrical machine for a motor vehicle, the machine comprising: a casing, an electronic assembly fitted on the casing a protective cover positioned around the electronic assembly” – as shown and described, “and a screw which extends along an axis” – including 30 as shown in Fig 7,8 for example, “and permits the securing of the cover” – including 30,31 as shown, “on the casing and/or the electronic assembly” – as described, “wherein the protective cover comprises at least one opening forming a fixing area” – as shown, “in which there extends at least one tongue delimiting a central opening for the passage of the screw” – including 137,149, “and wherein the screw comprises a screw head” – including the hexagonal head portion, “and a retention groove” – the relatively recessed area defined between the radially-extending undersurface of the head and the axially-extending shank of the screw, “such that the tongues are accommodated in the said groove” – as shown. 
As regards claim 2, reference teaches further limitation of “the tongue is supported against a shoulder of the screw head” – the tongue portion 149 is shown to be supported by the hexagonal portion of the head as shown in Fig 8, “delimiting an axial end of the retention groove” – as shown, and otherwise addressed herein above. 
As regards claim 3, reference teaches further limitation of “the shoulder extends projecting substantially radially relative to the axis of the screw” – as shown.  
As regards claim 4, reference teaches further limitation of “wherein the tongue is flexible” – one of ordinary skill in the art would recognize to be inherent quality of the tongues in view of the geometry and description of ‘snap-fitting’ of the tongues.
As regards claim 5, reference teaches further limitation of “wherein the screw head has an outer radial surface which is inclined relative to the axis” – the undersurface of the hexagonal portion of the head is inclined at approximately 90 degrees relative the screw axis as shown, “and wherein the tongue has an inner radial 2surface, delimiting the central opening, which is inclined relative to the axis” – shown to be inclined relative to the axis of the screw approximately 90 degrees, “in a manner complementary to the inclination of the said outer surface of the screw head” – the same angle of inclination relative to the axis of the screw complements one another.  Limitation of ‘complementary’ is broad since it does not define a particular geometry that might be relied upon to patentably distinguish from the well known geometry of the prior art.
As regards claim 7, reference teaches further limitation of “the protective cover comprises at least one dismantling rib which is inclined relative to the axis” – the  portion including 133 anticipates broad limitation which does not define a particular geometry that might be relied upon to patentably distinguish from the well known geometry of the prior art. 
As regards claim 8, reference teaches further limitation of “a radial thickness of the dismantling rib is at least equal to. and preferably greater than, a radial thickness of the shoulder” – as shown in Fig 8.
As regards claim 11, reference teaches further limitation of “wherein the tongue is obtained from an end of a wall extending from the opening in the fixing area, such as to delimit a well for receipt of the screw head” – the prior art arrangement including tongues and inclined opening they define, i.e., ‘well’ anticipate limitation wherein the head’s engagement thereto anticipates broad limitation for ‘receipt of the screw head’ which is broad since it does not define a particular geometry that might be relied upon to patentably distinguish from the well known geometry of the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 020 734 to Valeo Equipements Electrique Moteur
Although the rib of EP ‘734 is shown to have a length, the reference does not fully teach “the dismantling rib is contained between 2 mm and 6 mm”.  It would however have been obvious to one of ordinary skill in the art to scale the size of the disclosed geometry to optimize the disclosed functionality in a particular environment of intended use whereby the rib is made between 2mm and 6mm in order to achieve that disclosed functionality.  One of ordinary skill in the art would have more than reasonable expectation of success since modification as proposed would not otherwise affect function of the arrangement.

Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 5,437,516 discloses similar geometry as the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677